DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7-9, filed 8/13/2021, with respect to 103 claim rejections have been fully considered and are persuasive.  The rejection of the claims  has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

13. (Currently Amended) The method of claim 9 wherein:
different implementations of content comprise differences selected from the group consisting of: formatting, syntax, commands, and language.

18. (Currently Amended) The non-transitory computer readable medium of claim 17 embodying programmed instructions which, when executed by a processor, are operable for performing a method wherein:
	converting content of the print jobs is performed, for each print job, in response to
determining that a printer scheduled for printing that print job is ready to immediately print that print job.

19. (Currently Amended) The non-transitory computer readable medium of claim 17 embodying programmed instructions which, when executed by a processor, are operable for performing a method further comprising:
	for each of the printers, storing a chain indicating a unique combination of modifications to perform for print jobs prior to printing, based on the capabilities of that printer.

20. (Currently Amended) The non-transitory computer readable medium of claim 19 embodying programmed instructions which, when executed by a processor, are operable for performing a method wherein:
	the unique combination of modifications varies between printers having different
capabilities.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The unique aspect of the claims is the limitation of: “wherein the controller converts the content via operation of a processing chain that modifies both the JDF job ticket and the PDF print data”.  This feature was not found in any applied and/or cited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672